Citation Nr: 1145381	
Decision Date: 12/13/11    Archive Date: 12/21/11

DOCKET NO.  08-28 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a previously-denied service-connection claim for a seizure disorder (also claimed as blackouts).

2.  Entitlement to service connection for a seizure disorder (also claimed as blackouts).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from March 1976 to February 1977.  

This matter is before the Board of Veterans' Appeals (the Board) on appeal of an February 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio. 

Procedural history

The Veteran filed a service-connection claim for a seizure disorder in July 1984 that the RO denied in an unappealed September 1984 rating decision.  The Veteran subsequently requested that the RO reopen his previously-denied claim in July 2005.  The RO denied this request in a November 2005 rating decision, which the Veteran also did not appeal.

In July 2007, the Veteran filed a second request that his service-connection claim for a seizure disorder be reopened.  The RO denied this request in the above-referenced February 2008 rating decision.  The Veteran disagreed with the RO's determination, and he timely perfected an appeal as to this issue.

As discussed in more detail below, the Board is reopening the Veteran's service-connection claim herein.  However, before the Board can make an informed decision on the merits of the Veteran's reopened claim, further evidentiary development is necessary.  Accordingly, the Veteran's reopened service-connection claim for a seizure disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.





FINDINGS OF FACT

1.  In November 2005, the RO denied the Veteran's request to reopen his previously-denied service-connection claim for a seizure disorder.  The Veteran did not appeal this decision.  

2.  The evidence associated with the claims folder subsequent to the RO's November 2005 decision has not been previously submitted to agency decisionmakers, and when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. 


CONCLUSIONS OF LAW

1.  The November 2005 RO rating decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2011).

2.  Since the November 2005 RO rating decision, new and material evidence has been received with respect to the Veteran's claim of entitlement to service connection for a seizure disorder.  Therefore, the claim is reopened.  38 U.S.C.A.      § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the Veterans Claims Assistance Act of 2000 (VCAA) was enacted.  The VCAA has since been codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126.  This change in the law is applicable to all claims filed on or after the date of enactment of VCAA, or filed before the date of enactment and not yet final as of that date.

The Board has considered this legislation with respect to the Veteran's application to reopen the previously disallowed service-connection claim.  38 U.S.C.A.             § 5103(a); 38 C.F.R. § 3.159(b); Dingess v. Nicholson, 19 Vet. App. 473 (2006); Kent v. Nicholson, 20 Vet. App. 1 (2006).  Concerning the instant matter, given the favorable action taken below regarding the Veteran's application to reopen his claim, the Board finds that further discussion of VCAA is not required with respect to the claim to reopen.  Any error in the duties to notify the Veteran of the evidence necessary to substantiate his application to reopen, and to assist him in the development of his claim to reopen is harmless.  

Relevant law and regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131 (West 2002);       38 C.F.R. § 3.303 (2011). 

In general, VA rating decisions or Board decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.1100, 20.1103 (2011).  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.

New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a) (2011).

An adjudicator must follow a two-step process in evaluating a previously denied claim.  First, the adjudicator must determine whether the evidence added to the record since the last final decision is new and material.  If new and material evidence is presented or secured with respect to a claim that has been finally denied, the claim will be reopened and decided upon the merits.  Once it has been determined that a claimant has produced new and material evidence, the adjudicator must evaluate the merits of the claim in light of all the evidence, both new and old, after ensuring that the VA's statutory duty to assist the appellant in the development of her claim has been fulfilled.  See 38 U.S.C.A. § 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 (1999); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

The Court has recently stated that the language of VA regulations does not require the submission of new and material evidence as to each previously unproven element of a claim for that claim to be reopened.  See Shade v. Shinseki, 24 Vet. App 110 (2011).  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Analysis

The question of whether new and material evidence has been received is one that must be addressed by the Board, notwithstanding any favorable decision as to this matter which may have been rendered by the RO.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) [before considering a previously adjudicated claim, the Board must determine that new and material evidence was presented or secured for the claim, making RO determination in that regard irrelevant]; see also Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001) [the Board has a jurisdictional responsibility to consider whether it was proper for the RO to reopen a previously denied claim].

The RO denied the Veteran's last request to reopen his service-connection claim for a seizure disorder in a November 2005 rating decision.  The Veteran did not appeal this decision, and it became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2011).

In essence, the RO denied the Veteran's claim in November 2005 based on a finding that the Veteran had not submitted new and material evidence demonstrating that his "current treatment for seizures is related to a disease which occurred in service."  The Board's inquiry will be directed to the question of whether any additionally submitted [i.e. after May 2005] evidence bears directly and substantially upon this finding.

The Board initially notes that evidence of a current seizure disorder and evidence of in-service treatment for "dizziness and blackouts" were in fact of record prior to the RO's November 2005 rating decision.  However, since that decision, the Veteran has specifically asserted that he received treatment for his seizure disorder within one year of his separation at the VA medical center in Butler, PA.  See the Veteran's September 17, 2007 Statement in Support of Claim.  Although the Veteran has alluded to various treatment from VA prior to the last final denial of his claim in November 2005, the specific assertion that he received treatment within the first year at the Butler VAMC is indeed new.  Such lay evidence is material to the Veteran's claim in that it potentially supports a finding of continuity of symptomatology since service.  Additionally, the Board notes that 38 C.F.R. § 3.309(a) includes "epilepsies" as disabilities that are presumed to have been incurred in service if manifested to a compensable degree within the first year following separation.  It does not appear that the RO has ever discussed the potential applicability of the provisions of 38 C.F.R. § 3.309(a) in this case.

The Board adds that new statements from the Veteran's spouse have also been associated with the claims folder since November 2005 that similarly suggest a post-service continuity of symptoms.  See, e.g., the April 23, 2008 letter from the Veteran's spouse, page 2. 

The Board finds that the Veteran's and his spouse's recent lay statements constitute new and material evidence as to the issue on appeal, as they were not of record prior to the RO's last final denial in November 2005, and they relate to unestablished facts necessary to substantiate his service-connection claim for a seizure disorder. Accordingly, there is sufficient new and material evidence to reopen the Veteran's claim.  See 38 C.F.R. § 3.156 (2011).  

The Board notes in passing that it recognizes that the RO specifically requested records from the Butler VAMC dating from February 1977 to February 1978 in October 2007, and that no records were found.  The Board however wishes to make clear that for the sole purpose of establishing whether new and material evidence has been submitted, the credibility of lay assertions, although not their weight, is presumed for the narrow purpose of determining whether sufficient evidence has been submitted to reopen the previously disallowed claim for service connection.  See Justus, supra.  

Finally, the Board also adds that although there may be of record new and material evidence sufficient to reopen the Veteran's claim, this does not mean that the claim must be allowed based on such evidence.  In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a Veteran's injury or disability, even where it would not be enough to convince the Board to grant a claim.

For reasons which will be expressed below, the Board finds that additional development is required before the Veteran's seizure disorder may be adjudicated on the merits.


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for a seizure disorder is reopened.  To that extent only, the appeal is allowed.


REMAND

After having carefully considered the matter, and for reasons expressed immediately below, the Board believes that the Veteran's claim must be remanded for further evidentiary development.  


VA treatment records

In a November 2007 Statement in Support of Claim, the Veteran indicated that he has been receiving treatment for his blackouts from the Youngstown, Ohio VA Outpatient Clinic, and specifically requested that VA obtain those records.  As no effort has been made to obtain the Veteran's ongoing VA treatment records, a remand is necessary so that such action can be completed.

In addition, the Veteran has also noted treatment at other VA institutions at various times since his separation from service in 1977, to include at VA facilities in Youngstown, OH, Butler, PA, Pittsburgh, PA, Brecksville, OH and Cleveland (Wade Park), OH.  See the Veteran's July 24, 2007 Statement in Support of Claim.  Although some VA treatment reports from Youngstown and Cleveland [dated from 2003 to 2005], and from Pittsburgh [dated in 1992] are in fact of record, a letter should be sent to the Veteran requesting specific information about his dates of treatment at these facilities.  After waiting an appropriate amount of time for a response, the agency of original jurisdiction (AOJ) should take action to obtain any outstanding VA treatment records from these institutions.  Indeed, it is the duty of the VA to assist a veteran in obtaining records from Federal agencies, including VA Medical Centers.  See 38 U.S.C.A. § 5103A (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992). 

Service personnel records

At times during the Veteran's appeal, both the Veteran and his spouse assert that the Veteran was separated from service in 1977 due to medical reasons associated with his seizures.  Notably however, in its September 1984 rating decision, the RO stipulated that the Veteran's separation from service was not for medical reasons, but for failing an in-service drug rehabilitation program.  

Indeed, the Veteran's service treatment records include notation that the Veteran underwent drug rehabilitation therapy in service, and was declared a "rehab failure."  See the Veteran's in-service ADAPCP Military Client Intake and Follow-Up Record.  He was separated less than one year following his entrance into active duty, under Chapter 16.  See the Veteran's June 1977 separation examination report.    

The Board believes that records contained within the Veteran's personnel record would significantly aid in clarifying the circumstances of the Veteran's separation from service.  The Veteran's complete personnel file should therefore be requested and associated with the claims folder.  

VA examination

The Veteran was last examined by VA for his seizure condition in September 1984.  At that examination, it was noted that the Veteran had a history of "partial complex seizures," approximately once per month.  No opinion as to etiology or date of onset of these seizures was provided.  VA treatment records dated in August 2005 indicate a 28 year history of intractable seizures, and a diagnosis of "poorly controlled (medically refractory) complex partial seizures with intermittent to frequent secondary generalization."  See the Veteran's August 30, 2005 VA Neurology Outpatient Clinic Note.   

As noted above, the Veteran's service treatment records include treatment for "dizziness and blackouts" on October 6, 1976, with onset approximately two months prior to the date of treatment.  The Veteran's service records also include speculation of possible malingering in service, as well as documented nondependent drug abuse.  See the Veteran's October 14, 1976 Chronological Record of Medical Care; see also his June 1, 1977 examination upon separation.  

No medical opinion exists of record linking the Veteran's current seizure condition to the Veteran's active duty military service, or ruling out any such connection.  As such, there remain certain unanswered questions pertaining to the etiology of the Veteran's seizure condition that must be addressed by an appropriately qualified physician.  See Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R.     § 3.159(c)(4) (2011) [a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim].  A VA medical examination of the Veteran's seizure condition should therefore be scheduled.  

Accordingly, the case is REMANDED to the Veterans Benefits Administration (VBA) for the following action:

1.  The VBA should send the Veteran a letter asking him to identify any additional, relevant private or VA treatment records for his claimed seizure disability that he wants VA to help him obtain.  In particular, VBA should request that the Veteran provide his approximate post-service dates of treatment at the following VA facilities: Youngstown, OH, Butler, PA, Pittsburgh, PA, Brecksville, OH and Cleveland (Wade Park), OH Thereafter, VBA should take appropriate steps to secure any medical treatment records so identified that are not already of record, to include all relevant outstanding VA treatment reports up to and including 2011.  Efforts to obtain these records should be memorialized in the Veteran's VA claims folder, and all records obtained should be associated with the claims folder.  Notice of inability to obtain any identified records should comply with 38 C.F.R. § 3.159(e) (2011). 

2.  The VBA should also attempt to locate and obtain the Veteran's service personnel records.  Efforts to obtain these records should be memorialized in the Veteran's VA claims folder, and all records obtained should be associated with the claims folder.  Notice of inability to obtain any identified records should comply with 38 C.F.R. § 3.159(e) (2011). 

3.  After completing the above, the VBA should schedule the Veteran for a VA examination to determine the nature and etiology of the Veteran's current seizure disorder.  The Veteran's claims file, and a copy of this REMAND should be forwarded to the examiner for review, and the report should reflect that such review occurred.  After review of the claims folder, and upon examination of the Veteran, the VA examiner should provide opinions with supporting clinical rationales as to the following questions:

a.) Is it as likely as not (50 percent 
probability or higher) that the Veteran has a current seizure disorder that had its onset in, or is otherwise related to his active duty military service, to include his in-service treatment for dizziness and blackouts?  If so, the VA examiner should specifically address to what extent, if at all, the Veteran's in-service drug use contributed to the development of his seizure disorder.  

b.) If the answer to the above question is 
"no," is it as likely as not that the Veteran developed his seizure disorder within his first year following his separation from service between February 1977 to February 1978?  As above, the VA examiner should specifically address to what extent, if at all, the Veteran's drug use contributed to the development of his seizure disorder.  

A clear rationale for all opinions must be provided, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.
A report should be prepared and associated with the Veteran's VA claims folder. 

4.  Following the completion of the foregoing, and after undertaking any other development it deems necessary, the VBA should review the Veteran's entire record, and readjudicate his service-connection claim.  If the claim is denied, the VBA should provide the Veteran and his representative with a supplemental statement of the case (SSOC) and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


